Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered June 1, 1984, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, in part, after a hearing, of that branch of the defendant’s omnibus motion which sought the suppression of physical evidence and identification testimony.
Judgment affirmed.
The defendant asserts that the evidence adduced at trial failed to establish his guilt beyond a reasonable doubt. Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find it legally sufficient to support the defendant’s conviction. We also reject the defendant’s contention that the identification testimony of the two complaining eyewitnesses should have been suppressed. The hearing court properly determined that the identification of the defendant made by the witness Johnson was made by happenstance, was not the result of a procedure initiated by the police, and, hence, was not subject to suppression (see, People v Medina, 111 AD2d 190, 191); the in-court identification made by the witness Lucas was similarly admissible on the ground that she had an independent basis to identify the defendant in court (see, People v Adams, 53 NY2d 241, 251).
We have examined the remainder of the defendant’s contentions and have found them to be either unpreserved or with*405out merit. Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.